

114 HR 6163 IH: Federal Benefits Fairness and Restoration Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6163IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 to repeal the
			 denial of assistance and benefits for individuals with certain
			 drug-related convictions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Benefits Fairness and Restoration Act of 2016. 2.Repeal of denial of assistance and benefits for certain drug-related convictions Section 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) is repealed. Any State law or regulation enacted under the authority of such section and in effect on the date of the enactment of this Act shall have no force or effect on or after such date.
		